Name: Commission Regulation (EEC) No 2142/93 of 29 July 1993 derogating from the detailed rules for the delivery by producers of the table wine they are required to deliver for compulsory distillation and support distillation in respect of the 1992/93 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7. 93 No L 191 / 103Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2142/93 of 29 July 1993 derogating from the detailed rules for the delivery by producers of the table wine they are required to deliver for compulsory distillation and support distillation in respect of the 1992/93 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, pursuant to Article 7 ( 1 ) of Commission Regula ­ tion (EEC) No 2721 /88 (9), as last amended by Regulation (EEC) No 2181 /91 (10), laying down detailed rules for voluntary distillation these distillation operations may not take place after the end of the wine year in question ; Whereas Regulation (EEC) No 1566/93 provides for the possibility of terminating long-term storage contracts in order to send such wine for compulsory distillation ; whereas, in view of the date of entry into force of that provision , the final date for the delivery of table wine to distilleries should be put back to 16 August 1993 ; whereas for administrative reasons support distillation operations should also be continued until 15 September 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Articles 39 (9) and 41 (10) thereof, Whereas Commission Regulation (EEC) No 129/93 ( ¢') opening compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 and derogat ­ ing for the 1992/93 wine year from certain detailed rules for the application thereof opens compulsory distillation of table wine as provided for in Article 39 of Regulation (EEC) No 822/87 for the 1992/93 wine year ; whereas Commission Regulation (EEC) No 487/93 (4) lays down the percentages of table wine production to be delivered for compulsory distillation by each person subject to the obligation ; HAS ADOPTED THIS REGULATION : Wheras, in accordance with Article 12 (4) of Commission Regulation (EEC) No 441 /88 of 17 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (*), as last amended by Regulation (EEC) No 3699/92 (% producers are required to deliver table wine to a distillery by 31 July 1992 at the latest ; Article 1 For the 1992/93 wine year and by way of derogation : 1 . from the first indent of Article 12 (4) of Regulation (EEC) No 441 /88 , persons subject to the obligation to deliver for compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 shall deliver the table wine to a distillery by 16 August 1993 at the latest ; 2 . from Article 7 ( 1 ) of Regulation (EEC) No 2721 /88 , the distillation operations provided for in Article 41 of Regulation (EEC) No 822/87 may not take place after 15 September 1993 . Whereas Commission Regulation (EEC) No 130/93 Q opened for the 1992/93 wine year, distillation of table wine as provided for in Article 41 of Regulation (EEC) No 822/87 ; whereas the percentage reductions in the volumes which may be delivered were laid down in Commission Regulation (EEC) No 1232/93 (s) ; (') OJ No L 84, 27 . 3 . 1987, p. 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (2) OJ No L 154, 25 . 6 . 1993, p . 39 . 0 OJ No L 18 , 27. 1 . 1993, p. 10 . (4) OJ No L 51 , 3 . 3 . 1993, p . 21 . 0 OJ No L 45, 18 . 2. 1988, p . 15. (6) OJ No L 374, 22. 12. 1992, p . 54. 0 OJ No L 18 , 27 . 1 . 1993 , p. 13. 0 OJ No L 124, 20. 5 . 1993, p. 29. o OJ No L 241 , 1 . 9 . 1988 , p . 88 . ("') OJ No L 202, 25. 7. 1991 , p . 16 . No L 191 /104 Official Journal of the European Communities 31 . 7 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1993 . For the Commission Rene STEICHEN Member of the Commission